Citation Nr: 0533975	
Decision Date: 12/16/05    Archive Date: 12/30/05	

DOCKET NO.  05-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to service 
connection for tinnitus. 

In accordance with the provisions of 38 U.S.C. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2005), this case has been 
advanced on the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's principal military occupational specialty 
during his World War II service was as an antiaircraft 
artillery crewman.  

3.  The veteran does not have tinnitus attributable to his 
active service.


CONCLUSION OF LAW

The veteran does not have tinnitus that is a result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for tinnitus.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of the decision.

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the instant case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a letter dated 
in August 2004, a rating decision dated in October 2004, and 
a statement of the case issued in April 2005.  

In those communications he was informed of the basis for the 
denial of his claim and of the types of evidence that he 
needed to submit to prevail.  He was also provided with the 
regulations pertinent to his claim, informed of the reasons 
for the denial action, and provided with additional 
opportunity to present evidence and argument.  The August 
2004 letter told the veteran what evidence had been received, 
how he could help VA, and what the evidence had to show to 
establish entitlement to the benefits sought.  The Board 
therefore finds the veteran was essentially notified of the 
need to give the VA any evidence pertaining to his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (the veteran 
should be notified that he should submit any pertinent 
evidence in his possession).

Also, this communication was provided to him before the RO 
denied the claim in October 2004.  Pelegrini, 18 Vet. App. at 
121 (a VCAA notice, as required by 38 U.S.C. § 5103(a) must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the statement of the case, 
and the notification letter provided by the RO satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this case, the veteran was afforded 
a special VA compensation examination in connection with his 
claim of September 2004.  Therefore, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.  

Discussion

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony of 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the inservice disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999), and Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the evidence of record discloses that the veteran 
was an antiaircraft artilleryman during his service in World 
War II.  

Service connection is in effect for bilateral hearing loss.  
A noncompensable rating has been in effect since 1997.  

The initial post service indication of the presence of 
tinnitus came in a November 1997 statement from the veteran 
in which he indicated he was exposed to loud and constant 
explosions and associated noises while serving with a gun 
battery during World War II.  The veteran claimed that if had 
he been provided with protective hearing gear, he would not 
have developed hearing loss or tinnitus.  He stated that 
following service, his principal occupation was as a 
salesman.  He reported he had not had any further noise 
exposure since discharge from service.

Of record is a report of a VA audiologic examination accorded 
the veteran in December 1997.  Notation was made of periodic 
bilateral tinnitus.  

The initial claim for service connection for tinnitus was not 
received until July 2004.

An audiologic examination was accorded the veteran by VA in 
September 2004.  It was noted the veteran had served in the 
artillery during World War II and was exposed to artillery 
and antiaircraft guns.  He stated he was also exposed to loud 
noise outside service as a hunter.  He denied any 
occupational noise exposure.  On examination notation was 
made of the presence of low frequency tinnitus.  It was 
indicated this was "most likely related to vascular issues."  
The examiner stated that because of the lower frequency of 
the tinnitus, "it is not likely related to military noise 
exposure."  

There is no medical evidence to refute the aforementioned 
opinion.  Service connection for tinnitus is therefore not 
warranted.  

The only evidence of record supportive of the veteran's claim 
that he has tinnitus related to military service consists of 
his own statements.  Competent lay evidence is evidence not 
requiring that the proponent has specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a) (1).  
Medical opinion, by its very nature, however, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a lay person to describe the 
symptoms of his tinnitus, he is not competent to provide 
medical opinion as to its etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159.

The Board is aware of the nature of the veteran's service in 
the artillery and notes that service connection is in effect 
for bilateral hearing loss.  However, the Board also notes 
that the first post service reference to tinnitus did not 
come for years following service discharge.  More 
importantly, as noted above, the medical opinion of record 
pertaining to tinnitus not being attributed to service is 
uncontradicted by the remaining evidence.  Therefore, the 
preponderance of the evidence is against the service 
connection claim.  Thus, any current tinnitus is not 
traceable to the veteran's active military service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral tinnitus is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


